Exhibit 10.2
 
MUTUAL RELEASE AND AGREEMENT
 
This Mutual Release and Agreement (this “Agreement”) is made as of this 14th day
of August, 2008 by and between (i) Dr. Wilfried van Moorleghem (“van
Moorleghem”), an individual, (ii) AMT, N.V., a Belgian corporation f/k/a Memry
Europe, N.V., and (iii) Memry Corporation, a Delaware corporation (“Memry”).
 
RECITALS
 
Whereas, simultaneously herewith, van Moorleghem, Memry and certain other
parties are entering into a Settlement Agreement and Mutual Release dated the
date hereof (the “Settlement Agreement”), by which the parties thereto are
settling an action currently pending in the United States District Court for the
Northern District of California, styled as Memry Corporation v. Kentucky Oil
Technology, N.V., et al., Case No. CV 04-03843 RMW (HRL) (the “Lawsuit”); and
 
WHEREAS, both Memry and AMT, along with USI (as defined in the Settlement
Agreement), are party to the Collaboration Agreement, as such term is defined in
the Settlement Agreement (the “Collaboration Agreement”); and
 
WHEREAS, Memry and AMT are party to a License and Supply Agreement dated as of
February 8, 2001 (the “License and Supply Agreement”); and
 
Whereas, Memry would not be entering into the Settlement Agreement, and paying
the $3,500,000 contemplated thereby, but for the execution and delivery by van
Moorleghem and AMT of their agreements and releases contained herein, and van
Moorleghem and AMT would not agree to and grant the same without the agreements
and releases by Memry granted herein;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:
 
A.  Termination of Agreements.
 
1. Termination of Collaboration Agreement. AMT agrees and acknowledges that it
consents and agrees to the termination of the Collaboration Agreement as set
forth in the Settlement Agreement, such that the same is hereby terminated, and
all rights and obligations therein fully released, notwithstanding the fact that
AMT is not party to the Settlement Agreement itself.
 
2. Termination of License and Supply Agreement. Memry and AMT hereby agree that,
except as is set forth in the remainder of this Section A.2., the License and
Supply Agreement is hereby terminated and all rights and obligations thereunder
are extinguished and released. Notwithstanding the foregoing, however, Memry and
AMT agree that the licenses granted by Memry to AMT in Section C.1 of the
License and Supply Agreement shall, to the extent still in full force and
effect, continue in full force and effect in accordance with their respective
terms (including, without limitation, AMT’s royalty obligations pursuant to
Section C.2 of the License and Supply Agreement), and the relevant provisions of
the License and Supply Agreement relating to such licenses (including, without
limitation, the provisions of Section C. of the License and Supply Agreement and
the provisions of Sections A., D. and E. to the extent (and only to the extent)
they relate thereto) shall likewise remain in full force and effect
notwithstanding the execution and delivery hereof, including, without
limitation, the provisions of Section E.12; provided, however, that Memry and
AMT specifically agree and acknowledge that Memry shall have no further
obligations under Section C.3.(e) of the License and Supply Agreement.


--------------------------------------------------------------------------------


 
B. Mutual Releases.
 
1. Release of Memry. van Moorleghem and AMT hereby release Memry, and its
officers, directors, shareholders, divisions, business units, members, managers,
parents, subsidiaries, affiliates, predecessors, successors, representatives,
agents, servants, employees, attorneys, accountants, investors, and insurers
(collectively, the “Memry-Related Parties”), of and from any and all known and
unknown actions, causes of action, claims, demands, damages, costs, losses,
expenses, liabilities, attorneys’ fees, and debts whatsoever, under statutory
law or regulation, at common law or in equity of any jurisdiction, including,
without limitation, those relating to the Lawsuit and the License and Supply
Agreement, that van Moorleghem and/or AMT has, did have, or may have against any
of the Memry-Related Parties from the beginning of time to the date of this
Release (the “van Moorleghem/AMT Released Claims”). The parties agree and
acknowledge that this release extinguishes all claims of van Moorleghem and AMT
against the Memry-Related Parties, whether such claims are asserted by van
Moorleghem and/or AMT and/or by their respective predecessors, successors,
officers, directors, shareholders, divisions, business units, members, managers,
parents, subsidiaries, affiliates, representatives, agents, servants, employees,
attorneys, accountants, investors, and insurers.
 
2. Release of van Moorleghem and AMT. Memry releases van Moorleghem and AMT and
their respective officers, directors, shareholders, divisions, business units,
members, managers, parents, subsidiaries, affiliates, predecessors, successors,
representatives, agents, servants, employees, attorneys, accountants, investors,
and insurers (such persons and entities, the “van Moorleghem/AMT-Related
Parties”) of and from any and all known and unknown actions, causes of action,
claims, demands, damages, costs, losses, expenses, liabilities, attorneys’ fees,
and debts whatsoever, under statutory law or regulation, at common law or in
equity of any jurisdiction, including, without limitation, those relating to the
Lawsuit and the License and Supply Agreement, that Memry has, did have, or may
have against any of the van Moorleghem/AMT-Related Parties from the beginning of
time to the date of this Settlement Agreement (the “Memry Released Claims” and,
with the van Moorleghem/AMT Released Claims, the “Released Claims”). The parties
agree and acknowledge that this release extinguishes all claims of Memry against
the van Moorleghem/AMT-Related Parties, whether such claims are asserted by
Memry or by its officers, directors, shareholders, divisions, business units,
members, managers, parents, subsidiaries, affiliates, predecessors, successors,
representatives, agents, servants, employees, attorneys, accountants, investors,
and insurers.
 
3. Unknown Claims. As further consideration and inducement for the compromise
settlement detailed in the Settlement Agreement, the parties understand and
agree that the releases contained in this Section B apply to all unknown and
unanticipated claims or demands of any type whatsoever, and the parties
expressly waive the benefits of California Civil Code § 1542, which states:
 
2

--------------------------------------------------------------------------------


 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The parties abandon, release, waive, and relinquish all rights and benefits that
they have or may have against any of the released parties under California Civil
Code § 1542 with respect to the Released Claims. The parties acknowledge that
they may discover facts in addition to, or different from, those that they now
believe to be true, including but not limited to the nature or extent of their
damages, but that it is nonetheless their intention to fully, finally,
completely, and forever settle and release each, every, and all claims released
in this Section B. Therefore, the releases given in this Section B shall remain
in effect according to their express terms notwithstanding the discovery or
existence of any such additional or different facts.
 
4. Warranty of No Transfer. Each party represents and warrants that it is the
sole owner of the claims it is releasing in this Section B, that no other person
has any interest in any of those claims, and that it has not sold, assigned, or
otherwise transferred any interest in those claims to any third party.
 
C. Supply Agreement.  
 
1. New Supply Agreement. Memry and AMT hereby agree to enter into a new supply
agreement, with Memry as “Supplier” and AMT as “Customer” for purposes of this
Section C., on the terms and conditions set forth in the remainder of this
Section C. (and, to the extent applicable, the miscellaneous provisions of
Section D. below).
 
2. Basic Agreement. Subject to the terms, provisions and conditions hereinafter
set forth, for a period commencing on the date hereof and continuing through
August 1, 2018 (the “Term”), Supplier agrees to sell Products to Customer as
ordered by Customer; provided, however, that: (i) Customer agrees to sell
nitinol tubing products purchased from Supplier only to Permitted Customers; and
(ii) Supplier shall only be obligated to sell Products to Customer: (x) for
Products generally sold by Memry to third parties (“Generally Available
Products”), if and to the extent Supplier is selling said products to third
parties in similar quantities; (y) for Products that are not Generally Available
Products but that Supplier purchases directly from a supplier, and then resells
to Customer without improving the same (“Unimproved Resold Products”), if and to
the extent Supplier is purchasing such products or similar products for its own
account and can acquire the same from Supplier’s supplier without unreasonable
effort and expense; and (z) for Products that are not Generally Available
Products but that Supplier purchases from a third party supplier and then
improves in a manner or process similar to improvements that Supplier makes to
such products for its own internal purposes (“Improved Resold Products”), if and
to the extent that Supplier continues to be able to acquire the underlying
products from the third party supplier without unreasonable effort and expense
and continues to make such improvements to the same for its own account. For
purposes of this Section C., (i) “Products” means nitinol tubing products, low
carbon stock wires, hollows and cores, and (ii) “Permitted Customers” means
customers of Customer that both (a) have their corporate headquarters situated
in Europe or Asia (and have the headquarters of any direct or indirect parent
entity situated in Europe and Asia) and (b) either utilize the Products for
“Manufacturing Within Europe and Asia” as such term is defined in the License
and Supply Agreement, or, if they do not, agree that the Products will be used
only within Europe and Asia. For purposes of clause (a) of the definition of
Permitted Customers, but not for purposes of clause (b), if a Permitted Customer
is a customer of Customer and, after being a customer of Customer, is purchased
by an entity whose headquarters is situated outside Europe and Asia, said
customer shall not cease to be a Permitted Customer by virtue of the
parenthetical requirement in said clause (a).
 
3

--------------------------------------------------------------------------------


 
3. Specifications. The Products shall meet Supplier’s published specifications
(or, where applicable, agreed upon specifications) for the Products as modified
by Supplier from time to time
 
4. Pricing. The initial purchase price for each Product in any particular
quantity shall be provided by Supplier to Customer upon Customer’s request, and
shall be the price for such Product until such time as Supplier notifies
Customer of any changes thereto. The parties agree that Supplier may amend the
purchase price for each Product at any time during the term hereof by ninety
(90) days prior written notice to Customer as follows: (A) in the case of
Generally Available Products, to reflect the prices at which such Products are
generally available to third parties, and (B) in the case of both Unimproved
Resold Products and Improved Resold Products to reflect a cost equal to one
hundred and fifteen percent (115%) of Supplier’s direct costs for acquiring
(and, in the case of Unimproved Resold Products improving) the same; provided,
however, that, notwithstanding anything to the contrary in the preceding portion
of this Section C.4., Supplier agrees that the price charged by it to Customer
for any nitinol tubing product shall be the lowest price being charged at such
time by Supplier (or that was charged during the preceding sixty (60) days) for
that Product to its other customers purchasing nitinol tubing products in
similar quantities.
 
5. Other Terms and Conditions.
 
a. Purchase Orders. Customer shall purchase Products by submitting to Supplier
purchase orders for specific Products. Purchase orders shall specify the type
and quantity of Products to be purchased, the price, the delivery date (which
shall not be less than one week for Products in stock and ten weeks for Products
not in stock, in each case at the time of the purchase order), the purchase
order number, and, in the case of nitinol tubing products only, any requisite
test report and certification requirements. Purchase orders shall be deemed
accepted by Supplier fourteen (14) days after receipt, unless Supplier notifies
Customer within said period that it is rejecting such purchase order. Supplier
will only be allowed to reject purchase orders for Products (i) if such purchase
orders are not within the scope of Section C.2 above, or (ii) if Supplier, using
its reasonable commercial efforts, believes it is unable to supply such Products
within the time ordered by Customer (given Supplier’s other commitments).
 
b. Payment Terms; Invoice. Payment terms are net thirty (30) days after
customer’s receipt of Supplier’s invoice or shipment (whichever is later). The
Customer description and part number must be referenced on all invoices and
packing lists. All outstanding sums owed to Supplier by Customer shall accrue
interest at a rate of 1.0% per month (or any part thereof) if unpaid within ten
(10) days after the due date therefore. Notwithstanding anything to the contrary
set forth in this Section C., in no event shall Supplier be required to accept a
purchase order from Customer, or provide customer with thirty (30) day terms, if
the extension of such credit would cause Customer to owe Supplier (after giving
effect to the amount of such purchase order, and all other outstanding purchase
orders and accounts in the aggregate) U.S. $100,000 or more, except to the
extent that Customer supplies Supplier with a satisfactory irrevocable letter of
credit (or other security satisfactory to Supplier) for amounts owed Supplier in
excess of U.S. $100,000.
 
4

--------------------------------------------------------------------------------


 
c. Terms and Conditions. Except as otherwise provided herein, each sale
hereunder shall be governed by Supplier’s standard terms and conditions as
defined from time to time (the “Sale Terms”). Such terms and conditions hereby
are incorporated herein by this reference. Any preprinted terms submitted by
Customer are superseded by the terms of this Agreement. In the event of any
inconsistency between this Agreement and the Sale Terms, this Agreement shall be
controlling.
 
d. Delivery. Standard delivery for Products is ten (10) weeks after receipt of
Customer’s order for Products not in stock and one week for Products in stock.
The parties may agree on shorter lead times to meet Customer’s needs. If
Supplier does not meet the committed ship date Customer may, without waiving any
claims hereunder, (i) extend the time for delivery, or (ii) cancel all or any
part of the purchase order. The delivery dates for all Products sold pursuant to
this Agreement shall be deemed to be the date on which they are placed by
Supplier into the possession of Customer’s designated carrier, packed and ready
for shipment to Customer’s designated location, and delivery shall be made FOB
Supplier’s facility, with customer paying freight and insurance. Invoices shall
not precede the delivery date. Supplier shall ship Products from Supplier’s
facilities in either greater San Francisco, California or Connecticut, U.S.A.;
provided, however that, at Supplier’s option, all products shall be shipped by
Customer’s designated standard carrier unless otherwise specified by Customer.
Delivery shall be made to Customer’s plant at Herk de Stad, Belgium, unless
otherwise specified by customer in writing.
 
e. Warranty. Supplier warrants the Products as set forth in the Sale Terms.
These warranties shall inure to the benefit of Customer, its successors and
assigns and to subsequent purchasers of the Products, and shall survive
acceptance and use of, and payment for, the Products.
 
f. Returns.
 
(i) Supplier agrees to accept return of any Product that fails to function as
warranted herein and in accordance with the specifications specified in the
applicable purchase order. In the event of a return of a Product pursuant to
this Section C.5(f), Supplier shall perform testing and analysis of the returned
Product and issue a written report to Customer explaining the cause of the
failure. Supplier agrees to replace returned Products with new Products or to
credit Customer for the full amount of the purchase price. IN NO EVENT SHALL
SUPPLIER BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
RESULTING FROM THE USE OF ANY OF THE PRODUCTS BY ANY PERSON.
 
5

--------------------------------------------------------------------------------


 
(ii) Any claim for breach of warranty hereunder must be presented to the
Supplier, in writing, within sixty (60) days after receipt of the Product by
Customer and must state that a claim hereunder is probable. Failure to notify
Supplier as aforesaid within such specified period shall constitute a waiver of
the claim. Claims must be accompanied by supporting proof to the extent
reasonably available.
 
g. Insurance.
 
(i) On written request from Customer, Supplier shall deliver to Customer a
certificate of insurance evidencing that Supplier maintains product liability
insurance for the Products in an amount that is usual and customary for
Supplier’s business.
 
(ii) Customer shall maintain product liability insurance for any products
incorporating the Products in an amount that is usual and customary for
Customer’s business and, upon written request from Supplier, will deliver to
Supplier a certificate of insurance evidencing the same.
 
h. Termination. Section C. of this Agreement may be terminated at any time
during its term as follows:
 
(i) by mutual written consent of the parties at any time;
 
(ii) by either party following thirty (30) days notice to the other party that
such second party is in breach of any of its material obligations under Section
C. of this Agreement and a failure of the breaching party to cure the breach
within the thirty (30) day period (unless the breach is not curable in which
case the Term shall terminate immediately following such notice). If either
party fails to keep or perform any of its material obligations under this
Section C. and such default continues for a period of thirty (30) days after the
defaulting party has been notified of the default by the other party, then the
non-defaulting party may suspend this Section C. forthwith upon written notice
to the other party until such time as the default has been cured. However, a
non-defaulting party who has suspended performance pursuant to this Section
C.5(h) shall not be precluded form terminating the Term pursuant to any other
provision, or from pursuing its other lawful rights in the event that the
defaulting party does not cure the default prior to such termination. Nothing in
this Section C.5(h) in any way shall extend the Term. Termination of this
Section C. shall in no way effect, limit or impair the effectiveness of the
other sections of this Agreement.
 
i. Force Majeure. Neither Supplier nor Customer shall be liable for its failure
to perform its obligations under this Section C. due to events beyond its
reasonable control including, but not limited to, strikes, riots, wars, fire,
acts of God, labor unrest and acts in compliance with applicable law, regulation
or order (whether valid or invalid) of any governmental body.
 
6

--------------------------------------------------------------------------------


 
D. Other Provisions.
 
1. No Continuing Relationship. The parties acknowledge that they do not have any
present relationship whatsoever with the other except as set forth herein.
Neither party will make any representation to any third party that is
inconsistent with this acknowledgment. If a party makes any representation to
third parties that is contrary to this paragraph, the other party shall be
entitled to injunctive relief and specific performance of this paragraph.
 
2. Indemnification. Each of AMT and van Moorleghem will defend, indemnify, and
hold harmless Memry and all of the Memry-Related Parties and all successors,
assigns, end-users, and customers of each, for the breach of any covenant,
warranty or representation made by such party herein. Memry will defend,
indemnify and hold harmless van Moorleghem and all of the van
Moorleghem/AMT-Related Parties and all successors, assigns, end-users and
customers of each, for the breach of any covenant, warranty or representation
made by Memry herein. Pursuant to this indemnification, the indemnitees are
entitled to use counsel of their choice.
 
3. Notices. All notices, requests, and demands made under this Agreement: (a)
shall be in writing and made to the parties and their counsel at the address
indicated below, or to such other address as a party may designate by prior
written notice to all of the others in accordance with this provision; and (b)
shall be deemed to have been given or made (i) if delivered in person,
immediately upon delivery, (ii) if by email or facsimile transmission,
immediately upon sending and upon confirmation of receipt, provided that on that
day or the following day a copy is also sent by first class mail, (iii) if by
nationally recognized overnight courier service with instructions to deliver the
next business day, one business day after; and (iv) if by certified mail, return
receipt requested, five (5) days after mailing.
 
If to van Moorleghem:
 
Wilfried van Moorleghem
Dr. Wilfried van Moorleghem
Industrieweg 1113
B3540 Herk
Belgium
Facsimile No: 011 32 13553514
Email:  wilfried_vanmoorleghem@yahoo.com


If to AMT:


AMT, N.V.
Dr. Dimitri Aslanidis
Daelemveld 1113
B3540 Herk
Belgium
Facsimile No.: 011 32 13553514
Email:   dimitri.aslanidis@amtbe.com

7

--------------------------------------------------------------------------------


 
If to Memry:


Memry Corporation
Attn: Robert Belcher
3 Berkshire Boulevard
Bethel, Connecticut 06801


with a copy to:


David I. Albin, Esq.
Finn Dixon & Herling LLP
177 Broad Street, 15th Floor
Stamford, Connecticut 06901-2048


4. Interpretation. This Agreement shall be construed without regard to the party
or parties responsible for the preparation of the same and shall be deemed to
have been prepared jointly by the parties hereto. If any ambiguity or
uncertainty exists herein, such ambiguity or uncertainty shall not be
interpreted against any party hereto, but rather, shall be interpreted according
to the application of other rules of contract interpretation. The parties
acknowledge that this Agreement is in the English language and that the English
language will govern its interpretation.
 
5. Governing Law. This Agreement shall be construed in accordance with
California law, without regard to its internal choice-of-law rules.
 
6. Enforcement. If any action is brought for breach of or to enforce this
Agreement, it shall be brought in the United States District Court for the
Northern District of California, unless that court has no jurisdiction over the
action, in which case it shall be brought in the Superior Court of the State of
California for the Counties of San Francisco or Santa Clara.
 
7. Attorneys’ Fees. In any action for breach of or to enforce this Agreement,
the prevailing party will be entitled to reasonable attorneys’ fees, expenses,
and costs.
 
8. Integration. This Agreement is the entire agreement between the parties with
respect to its subject matter and supersedes all prior or contemporaneous oral
or written negotiations or agreements with regard to the matters set forth in
it. Neither party is entering into this Agreement on the basis of any promise,
statement, or representation, express or implied, that is not expressly set
forth in it.
 
9. Independent Counsel. Each party acknowledges that it has been represented by
independent counsel of its own choice throughout all negotiations pertaining to
its execution of this Agreement. Each party further acknowledges that it has
received and relied upon advice from its independent counsel with respect to:
(a) the meaning and effect of each of the terms and conditions of this Agreement
including, but not limited to, the Agreements and the waiver of rights under
California Civil Code § 1542; and (b) the advisability of entering into this
Agreement.
 
8

--------------------------------------------------------------------------------


 
10. Independent Investigation. Each party acknowledges that it has fully
investigated the subject matter of this Agreement and that it is entering into
this Agreement voluntarily, knowingly, and of its own free will.
 
11. Successors; Assignment. This Agreement shall inure to the benefit of and
shall be binding upon the heirs, executors, administrators, assigns, and
successors in interest of each of the beneficiaries hereof. Any beneficiary’s
rights hereunder may be assigned to any party succeeding to all or any
substantial part of its business. Each party agrees not to use an assignment to
evade or avoid its responsibilities hereunder. Notwithstanding the foregoing,
(i) AMT may not assign its rights or interests under Section C. hereof without
the prior written approval of the Supplier, and (ii) the licenses referred to in
Section A. may only be assigned or sublicensed in accordance with the terms of
the License and Supply Agreement. For purposes of the foregoing sentence, an
event after which causes control of the Customer to be acquired by anyone other
than van Moorleghem and his Affiliates, as such term was defined in the License
and Supply Agreement, or an event by which van Moorleghem and Affiliates
beneficially own less than a majority of the Customer immediately after such
event, shall be deemed to constitute an assignment.
 
12. Severability. If any of the provisions of this Agreement become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
impacted.
 
13. Counterparts. This Agreement may be signed in counterparts, and a copy of
the fully signed Agreement may be used in evidence as if it were the original.
 
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Release to be executed and
delivered by his duly authorized representatives.
 
DATED: August 14, 2008
WILFRIED VAN MOORLEGHEM
         
/s/ Dr. Wilfried van Moorleghem
   
Dr. Wilfried van Moorleghem
     
DATED: August 14, 2008
AMT, N.V.
       
By:
/s/ Dr. ir. Dimitri Aslanidis
   
Name: Dr. ir. Dimitri Aslanidis
   
Title: Managing Director
     
DATED: August 14, 2008
MEMRY CORPORATION
       
By:
/s/ Robert Belcher
   
Name: Robert Belcher
   
Title: Chief Executive Officer

10

--------------------------------------------------------------------------------




